RENDERING OF SERVICES CONTRACT CELEBRATED ON ONE HAND BY A) AMERICAN METAL
MINING, S. A. DE C. V:, REPRESENTED IN THIS ACT BY MR. RAMIRO TREVIZO LEDEZMA IN
HIS PERSONALITY AS LEGAL REPRESENTATIVE (HENCEFORTH KNOWN AS THE “CLIENT”) AND
ON THE OTHER BY MACO PBB, S. A. DE C. V., REPRESENTED IN THIS ACT BY MR. CARLOS
ALBERTO MARTÍNEZ IN HIS PERSONALITY AS LEGAL REPRESENTATIVE (HENCEFORTH KNOWN AS
THE “LENDER”) IN ACCORDANCE WITH THE FORTHCOMING STATED PREVIOUS RECORDS,
DECLARATIONS AND CLAUSES.







CLAUSES







I.

In recently past days, the CLIENT subscribed a transfer of mining rights
contract   with different people in order to acquire 100 % of the rights derived
from the   concession named “TANIA”, described in detailed in the table
immediately below   (the “CONCESSION”):







Title

n/d

File

102/00407

Surface

3,233-01-47 Hectares

Locaton

Pedro Núñez Ejido, Municipality of Manzanillo, Stateof Colima.










II.

The CLIENT requires the support of people involved in mining expertise,

specifically in the process of diverse mineral materials to be extracted from
the   location comprising the CONCESSION in order to obtain concentrate from
such   material;




III.

The CLIENT estimates that the LENDER accounts with the necessary and

sufficient materials as well as human resources in order to completely comply
with   the obligations he contracts by the subscription of this instrument;




IV.

The LENDER considers that the CLIENT satisfies the economic resources

required and, additionally, the solvency and liquidity in order to satisfy
completely   the obligations he contracts by the subscription of this present
contract, and;




V.

By virtue of the before stated, PARTIES have decided to subscribe this present

contract in writing.







DECLARATIONS





1




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------



I.

The CLIENT declares through the offices of his legal representative and under
oath   of stating the truth, that:




1: It is a Mexican mercantile society, specifically a Stock Company with Varying
  Amount of Capital, duly established and in operation in agreement with the
  applicable and current legislation of the United States of Mexico, as
witnessed in   Public Writ number 17,227, granted on the 4th December 2006
before testimony of   Mr. Eugenio Fernando García Russek, Attorney at Law and
applicant to the office   of Notary Public, and ascribed to Public Notary number
28 of the Morelos Judicial   District, State of Chihuahua and acting as Public
Notary per license of the office’s   title holder Mr. Felipe Colomo Castro,
Attorney at Law, and instrument that was   duly inscribed before the Public
Registry of Property and Commerce of said district   under electronic mercantile
folio number 23,327*10 as of the 22nd December 2006,   and reason why he enjoys
the sufficient and necessary capacity to intervene in this   present judicial
act;




2.  Its representative enjoys the faculties, powers, the sufficient and
necessary

mandates in order to subscribe this present contract in representation of the
  LENDER as indicated in this present instrument in its before stated numeral,
same   that have not been restrained, limited, suspended or revoked to date;




3. It accounts with the sufficient and necessary economic resources, as well as
with   the corresponding solvency and liquidity in order to completely satisfy
the   obligations he contracts by virtue of this present contract;




4. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification   Card number AMM-061204-4R7 and being to date current in his
income tax   payments and other contributions and taxes that might have
corresponded in   accordance with the applicable and current legislation
concerning fiscal matters.




5. It is the will of its Administration Board to subscribe this present
instrument

with the purpose that the LENDER undertakes all of the necessary activities to
  adequately process the mineral material mentioned above.







II.

The LENDER declares through the offices of his legal representative and

under oath of stating the truth, that:




1. It is a mercantile society, specifically a Stock Company with Varying Amount
of   Capital, duly established and in operation in agreement with the applicable
and   current legislation of the United States of Mexico, as witnessed in Public
  Writing   number 45256 granted on the 4th May 2011 before testimony of Mr.
Jesús Orlando   Padilla Becerra, Attorney at Law Public Notary number 30 of the
State of Mexico   and instrument that was duly inscribed before the Public
Registry of Property and   Commerce of said district under electronic mercantile
folio number (__________)   as of the (_________).








2




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------



2. Its representative enjoys the faculties, powers, the sufficient and necessary

mandates in order to subscribe this present contract as evinced in Public
Writing   number 45256, granted on the 4th May 2011 before testimony of Mr.
Jesús Orlando   Padilla Becerra, Attorney at Law and Public Notary number 30 of
the State of   Mexico, instrument that is duly inscribed in the Public Registry
of Property and   Commerce of said district under electronic mercantile folio
number (_____) as of   the (____) of May 2011, and same that have not been
limited, suspended or revoked   in any manner whatsoever to date;




3. That it in effect accounts with the necessary, sufficient human and material

resources to comply with the obligation he contracts by virtue of this contract
and,   additionally, with the experience required in the mining field;




4. That he knows the location where the undertaking will be carried out object
of   this present contract having already inspected them thoroughly and,
consequently,   having become familiar with the properties and characteristic of
same as well as   with factors that will intervene in the execution of same
labors;




5. He is aware and understands the applicable and current legal dispositions in

mining  matters of the United States of Mexico, as well as with the studies,
projects,   prints, specifications, work programs, budgets and other adjoined
documents to this   present contract as Annexes;




6. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification   Card (_____) and being to date current in his income tax
payments and other   contributions and taxes that might have corresponded in
accordance with the   applicable and current legislation concerning fiscal
matters, and;




7. It is the will of its Administration Board to subscribe this present
instrument

with the purpose of undertaking the necessary activities for the adequate
execution   of the services in favor of the CLIENT.







III.

Both PARTIES declare, through their respective legal representatives, under oath
  of stating the truth that they assist to the subscription of this contract per
their own  and free will, free of deceit, violence, error, harm or any other
vitiation in their   consent in order to commit themselves with the following:







CLAUSES




FIRST. OBJECT:  The CLIENT entrusts the LENDER and the LENDER accepts to carry
out at location covering the CONCESSION the services of extraction and process
of materials and minerals obtained from same that the CLIENT will indicate,
specifically the iron metal, among others (the SERVICES) in exchange for a unit
price payment per ton indicated in the Third Clause of this instrument as per
the terms and conditions set down in the forthcoming clauses:





3




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

SECOND. QUALITY OF CONCENTRATE:  In order that the CLIENT is in the possibility
f paying the unit price per ton indicated in the following clause, each
concentrate ton of the processed mineral material by the LENDER must have a
minimum of 60 & (sixty per cent) of iron ore, in the understanding that if said
concentrate does not meet the referred to percentage, the CLIENT will not be
obliged to pay for it, a risk imputable to the LENDER due to the low mineral
concentrate encountered at lot.




In the event the concentrate does not meet the described specifications in the
above written paragraph, the LENDER commits itself to process it once more in
order to increase the required characteristics by the CLIENT and specified in
this instrument, risk not imputable to the LENDER due to the low mineral
concentrate found at lot.







THIRD. TERMS AND CONDITIONS: In order to describe the manner in which the
SERVICES must be rendered by the LENDER in favor of the CLIENT, there follows
the principal terms and conditions applicable to this present contract:




1. The LENDER commits himself to put in use for the rendering of the SERVICES
  the totality of machinery and equipment necessary for the purpose, taking
charge of   locating them at the site of the CONCESSION or at any other location
as is   convenient for the correct rendering of the SERVICES, as well as to
withdraw   stated machinery and equipment upon finishing the works. The list of
machinery   and equipment that the LENDER must use for the rendering of the
SERVICES is   adjoined to this instrument and Annex I.




2. SERVICES will include cutting into the natural terrain, understanding that
this   land excavation will be in a determined environment with the purpose of
ripping the   land’s over load and reducing the level enabling the conformation
of an adequate   support platform for such an effect. Likewise, it will include
the removal of the   overburden in the natural terrain should there be the need
of, as well as the removal,   the load and hauling of the material, rocks and
land as debris generated by the   execution of the SERVICES; this will include
the yard explanade, the engineering   and maintenance of the lot’s access roads.




3. The CLIENT commits himself to receive and pay the totality of the concentrate
  of the processed mineral material due to the execution of the SERVICES, if and
  ever it complies to the specification agreed upon in this present document.




4.  The LENDER will deliver to the CLIENT the concentrate at the site of the

CONCESSION as process goes along. However the before stated, the LENDER   will
only be able to carry out payment as per the Sixth Clause of this contract per
  each 10,000 (ten thousand) tons delivered to the CLIENT.




5. In case the CLIENT needs a modification to the specifications of the
concentrate,   he will solicit such to the LENDER at least 72 (seventy two)
hours in advance from   the date he requires. In this case, the unit price
previously convened may be   modified by the PARTIES.





4




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

FOURTH. COUNTERCLAIM: The CLIENT commits himself to pay to the LENDER for the
rendering of SERVICES, per each ton of iron ore concentrate delivered as per the
before set specification the amount indicated following:







Product

Type/tma

Quality

Unit measure

Unit Price – USA Dollars per ton

Mineral material

Iron ore sands

60% minimum iron ore

ton

$7.75 Dollars







The totality of the works or services entrusted in this contract to the LENDER
amount to an important value of: $23,250,000.00 (twenty three million two
hundred and fifty thousand Dollars 00/100 in United States Currency), if and
ever the deposit merits the volume and mineral quality and, if and ever it
gathers the requirements of economic feasibility to both parties.




On the other hand, PARTIES convene that the unit price before mentioned can be
reviewed each 90 (ninety) days during the duration of this present contract.







FIFTH. ADVANCE: The CLIENT obliged himself to surrender as of this date an
advance of $175,000.00 Dollars (One hundred and seventy five thousand Dollars
00/100 in United States Currency) in the understanding that it must be applied
by the LENDER for office construction, buildings, warehouses and installations,
and be it the case, for moving machinery and construction equipment necessary
for the rendering of services object of this present contract.




The amount of the advance will be charged to the COUNTERCLAIM to be paid by the
CLIENT and will amortized during the first 6 (six) months of duration of this
present contract, applying at least 20 % (twenty per cent) to the import of each
estimate carried out due to the execution of the SERVICES rendered by the LENDER
to such an effect.




In case there be a balance lack to be amortized, this must be liquidated at
final estimate, that is, the last to be presented for payment on the part of the
LENDER.







SIXTH. ESTIMATES: The LENDER expressly agrees that in addition to the advance
amount referred to in the Fifth Clause, the remaining COUNTERCLAIM must be paid
in agreement with the terms and conditions before stated, that is, per each
10,000 (ten thousand tons) of iron ore concentrate delivered to the CLIENT in
agreement with the unit price set down in the Fourth Clause of this instrument.




In order for the CLIENT to be in the possibility of knowing the quality of the
iron ore concentrate and is able to pay the described estimates in favor of the
LENDER according to the counterclaim indicated in this contract, PARTIES agree
that the CLIENT will





5




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

submit said concentrate to a specialized lab in the matter and of his choice,
and payment for said estimates must be done once the lab certificate has been
issued certifying the ore’s quality as per the previous Second Clause, in the
understanding that the cost of such a certificate will be paid by the CLIENT.







SEVENTH. MANNER AND PLACE OF PAYMENT:  The portion of the paid COUNTERCLAIM in
cash, will be carried out by the CLIENT in favor of the LENDER through the means
of a bank deposit or electronic transfer of funds to bank account number
8005467, Branch 573, CLABE number 0021 8005 7380 0546 76 of Banamex Banking
Institution within the following 5 (five) able days of the date in which the
specified amount to be paid if made known.




Against payment of any amount, the LENDER must issued and deliver to the CLIENT
the corresponding vouchers heeding in every instance to the applicable and
current fiscal dispositions.







EIGHTH. TERM OF EXECUTION: The LENDER obliges himself to begin the undertakings
object of this present contract within 21 (twenty one) able days following the
signature of this present instrument, on one hand or payment of the
corresponding advance on the other, in the understanding that commencement will
begin as of the last matter that takes place. Considering the nature of the
SERVICES, the LENDER commits himself to end the SERVICES as becomes convenient
to the CLIENT.







NINTH. DURATION: This present contract will begin to be in effect as of the date
of its subscription and will remain current until the date of the termination of
the SERVICES and the corresponding end payment. Non the less, depending upon the
nature and difficulty of the works object of this contract as well as by the
entrustment on the part of the CLIENT of additional or different works, the
duration of same can be extended both PARTIES agreeing.







TENTH. DOCUMENTATION AND ADMINISTRATIVE PERMITS: The whole of permits,
authorizations or whatever other similar administrative document must be
obtained by the CLIENT and submitted to the LENDER in ordinary copy in order to
allow the beginning of the SERVICES.







ELEVENTH. QUALITY OF SERVICES: PARTIES convene that the execution of the
totality of the SERVICES object of this contract be carried out to the CLIENT’S
satisfaction.




TWELFTH. RECEIVING CONCENTRATE: The LENDER will solicit from the CLIENT for this
latter to deliver the concentrate sent to him for process as soon as





6




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

possible. The CLIENT will undergo reception of concentrate in order to ship it
to the corresponding certification lab.




THIRTEENTH. SUBCONTRACTING: For the execution of the SERVICES the LENDER will
make use of its own working force. However, in order to proceed to a partial
subcontract of the works object of this present instrument, (will be) per the
exclusive criterion of the LENDER for the execution of the SERVICES. In any
case, the LENDER will answer to the CLIENT for the works carried out by such
individuals, and holding to himself to (claim) against them in case of an undue
execution of the works that might have been entrusted to them.




FOURTEENTH. LABOR RELATIONS: The LENDER will be the responsible entity for the
obligations derived from the applicable and current legal dispositions in labor
matters and of social security, expressly accepting to answer to all the claims
that his work force could present against him or against the CLIENT related to
the works object of this contract.




When the LENDER should entrust the execution of the mentioned works to any
individual or corporation employing people in the development of its activities,
(either of these latter) will be the only responsible entity for the obligations
derived from the applicable and current legal dispositions in labor matters and
of social security, and be subject to expressly accept all the claims that their
workers could put up against the CLIENT or the LENDER in relation to the works
object of this present instrument.




In case, the LENDER commits himself to safeguard the CLIENT and peacefully
protect him from any claim that by reason of this contract his own workers might
intend on one hand or the subcontractor’s workers to whom he has partially or in
total entrusted the works object of this contract on the other.







FIFTEENTH. SERVICE SUPERINTENDENT: The LENDER commits himself to name, in
advance of the beginning of the works object of this present contract, a
representative who will remain per possible means at the site of such labors and
who will act as construction superintendent, individual who will enjoy the
powers, the widest and sufficient faculties for decisions in anything related
with the compliance of this instrument. Per criterion of the LENDER, the said
superintendent could be his worker on one hand or any (third party) service
render on the other. The CLIENT, in case of experiencing any kind of
incompetence on the part of the nominated superintendent can request he be
replaced at any time during the execution of the SERVICES.







SIXTEENTH. MATERIALS AND EQUIPMENT: The LENDER commits himself that the
machinery and equipment put to use in the works object of this present contract
comply with the established standards, applicable and current, in the
construction field as well as with the particular specifications of the project
being part of this instrument, and vying in every instance they be of the best
possible quality available.








7




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

SEVENTEENTH. EQUIPMENT AND WORK SUPERVISION: The CLIENT will be endowed to
verify at any moment if the work object of this contract is being carried out by
the LENDER in conformity with the dispositions, the specifications and the
corresponding work program set down in the project be it personally or through
the offices of a third party he names.







EIGHTEENTH. LENDER’S CIVIL RESPONSIBILITY: Taking into consideration that during
the execution of the SERVICES mechanical instruments will be used as well as
dangerous substances and instruments per themselves due to the speed they carry
either by their explosive or flammable nature, or by the energy of the electric
current they bear or by any other analogue reason, in conformity with the
dispositions of the applicable articles of the Civil Code of the Federal
District, the LENDER will be obliged to answer for the damages caused by the
materials he uses, his workers or the persons he subcontracts, independently
that such individuals act illegitimately or not, unless it is proven that the
damage occurred by the fault or the inexcusable negligence of the victim; also,
the LENDER will have to answer and to repair the whole of the damages caused by
his workers to the goods of the CLIENT, or to his subcontractors, the buildings,
housing, roads, real estate or any other mobile good of nearby neighbors to the
CLIENT’S site, as well to the infrastructure already built in the developed land
located in the CLINET’S premises as could be retainer walls, yards, fences,
hydraulic systems or any other kind of infrastructure already built at the
moment of carrying out works on the part of the LENDER.




Consequently, the LENDER commits himself to safeguard and peacefully protect the
CLIENT from any claim that by reason of the execution of the works object of
this present contract his own workers might intend, or the subcontractor’s
workers to whom he partially or in total entrusted carrying out same works per
concept of damages.




In any case, the LENDER keeps to himself the right to (claim) against his own
workers or of the subcontractor’s workers to whom he entrusted the execution the
object of this present instrument when he pays for the damages they caused among
themselves or to third parties.







NINETEENTH. CONFIDENTIALITY: PARTIES commit themselves expressly to kept in a
confidential character the totality of past, present and future information
related with this present instrument and extending same obligation to any
individual or corporation it is disclosed to.




The PARTY recipient of confidential information must limit access to it to his
representatives or employees who, under a justified and reasonable cause might
request access to it. In such cases, PARTIES must commit such entities to the
confidentiality obligations agreed upon in this instrument.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY prior to the subscription of this instrument; 2. Information
that is considered as of date or in th





8




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

future as public domain if and ever such consideration did not stem from the non
compliance of any of the PARTIES to the stipulations in this clause, or; 3.
Information that has to be disclosed per law or an administrative or judicial
mandate by competent authorities.




PARTIES agree that the duration of the obligations contracted by virtue of this
present clause will subsist indefinitely, even after the termination of this
present contract.




In case of non compliance, PARTIES reserve to themselves those actions that per
law correspond to them, both administrative and judicial, in order to claim
indemnity for harms and damages, as well as to present any sanction be it the
case.







TWENTIETH. ADVANCE TERMINATION: PARTIES agree that only the CLIENT is the one
able to desist from the execution of the SERVICES on one hand or to suspend same
in a temporary manner on the other, in whole or partially, and notifying in
writing at least 15 (fifteen) natural days prior its counterpart only after
covering in favor of the LENDER all non recoverable expenses and works carried
out, if and ever these are reasonable, are duly proven and related with the
execution of the SERVICES.







TWENTY FIRST. GUARANTEE: In order to guarantee the correct application of the
amount extended as advance, as well as the compliance of this contract, the
LENDER must subscribe upon the date of signature of this present contract a
promissory note in favor of the CLIENT for the amount of $175,000.00 Dollars
(one hundred and seventy thousand Dollars 00/100 in United States Currency) and
which was subscribed with an expiration dateline of the 1st January 2012 (1/1).
This guarantee will remain in effect until the totality of the advance is
returned.




TWENTY SECOND. CANCELLATION OF CONTRACT:  PARTIES convene that the CLIENT can
cancel this present contract in case of non compliance on the part of the
LENDER. Such cancellation will bear full rights without the need of a judicial
declaration it being sufficient that any of the below indicated cause may arise:




1. If the works object of this present contract are not begun on the stated date
of

commitment, if and ever to the CLIENT’S judgment the delay cannot be
  reprogrammed;




2. If the SERVICES are stopped without any justification or reparation is denied
or   a reposition of any portion of them that might have considered flawed by
the   CLIENT;




3. If the works are not carried out in conformity with the stipulation of this

instrument and it Annexes;








9




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------



4.  If the work schedule does not meet the program and per the CLIENT’S

judgment this delay can impair a satisfactory conclusion of the works within the
  stipulated date line.




5. If it does not in all opportunity cover the workers’ salaries and other labor

benefits and of social security on one hand and, on the other, stops paying the
  entrusted service renderers;




6. In general, for non compliance or violation on the part of the LENDER to any
of   the obligations derived from this present contract as well as from the
applicable and   current legal dispositions.




Likewise, PARTIES convene that the LENDER can cancel this present instrument
   in case of non compliance to any of the obligations set down herein, on the
part of   the CLIENT, such as payment of the amounts per advance concepts,
advance   estimates, administrative paper work and discharge, be it the case, in
full right,   without the need of a judicial declaration.




TWENTY THIRD. CANCELLATION PROCEDURE: In case of non compliance or of violation
by any of the PARTIES to any of the stipulations of this present contract, they
can chose to demand compliance to same and of the conventional penalties agreed
upon, declare cancellation of this instrument as per the following procedure:




1. If any of the PARTIES considers that the other has incurred in any of the
causes   of cancellation consigned in this contract, he will so advise its
counterpart that this   latter may expose regarding what is within his right
within a term of 10 (ten) able   days as of the date of reception of the
respective notification, and;




2. If the time term lapses on the part of the non compliant and it does not
state

arguments in his defense on one hand, or if after analyzing the reasons invoked
it   does not produce proof, the other part considering same are not
satisfactory, within   the following 15 (fifteen) able days it will declare
cancellation of the contract and   will communicate so stating its arguments.







TWENTY FOURTH. FORTUITOUS EVENT OR FORCE MAJEURE:  When due to a fortuitous
event or of case majeure it becomes impossible to continue with the works’
execution, the LENDER may stop the SERVICES temporarily, or, chose for an
advance termination.. In this last case, it must put its request before the
CLIENT immediately after the occurrence of the causes of origin, and he will
resolve how to proceed within 15 (fifteen) able days following the reception of
same. In case of a negative answer on the part of the CLIENT, it will become
necessary for this latter to obtain the corresponding declaration from the
competent judicial authority.




In the event the temporary suspension is granted, the corresponding
modifications must be established through the means of an agreement concerning
the approved work program as well as the measures that must be implemented to
safeguard the works and materials.





10




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

Likewise, in such an agreement the time terms of suspension must be made known
as well as the renewal of works and work termination without modifying the
established dateline in the contract.




TWENTY FIFTH. FISCAL OBLIGATIONS: On being approved and registered before the
Federal Taxpayers Registry, PARTIES convene that each on its own will defray and
separately tax payments that individually correspond to each in order to comply
with the terms and conditions of this present instrument, heeding the applicable
and current fiscal legislation, committing themselves to safeguard their
counterpart regarding any fiscal responsibility that might be wrongly imputed by
competent authorities in accordance with this contract.







TWENTY SIXTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree that in everything
regarding the execution and compliance of the terms and conditions of this
present contract, as well as to carry out notices, announcements and other
communications related with same, they state their addresses and contact
telephones to be:







The Client




Calle California 5101, interior 206

Col. Haciendas Santa Fe

C. P. 31215

Chihuahua, Chih.




Phone: 01-614-200-8403

The Lender




Av. Jorge Jiménez Cantú Mz. 1 it s/n

Col. Bosques Esmeralda

C. P. 52930

Atizapán de Zaragoza, Estado de México




Phone: 01-55-5308-7452










In case it is their will to change addresses, PARTIES agree in notifying their
counterparts of such a circumstance at least five (5) natural days in advance of
the date in which the addresses are changed. Not complying to the obligation
herein described will imply that the announcements, notifications or
communications sent and delivered at the original address of the PARTY carrying
the change of address, will bear full legal effects in favor of the PARTY that
was not notified in all opportunity as of the date of delivery and for as long
as the non compliance subsists.




TWENTY SEVENTH: NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to their counterparts know
must be done in writing. The before stated does not means that telephone
communications between them is not agreed upon or permitted but that the
relevant communications must be carried out in writing for a better judicial
understanding on both PARTIES.




Sending of said documents can be carried out via three means: 1. By ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt; 2. Via Fax





11




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

or; 3. By electronic mail. In this last case, sending will only be considered
valid and legally carried out when the reception of the respective electronic
mail is confirmed electronically within three (3) natural days following the
sending expressly stating receipt, by means of a confirming answering message
sent by the recipient.




PARTIES agree likewise that announcements, notifications and communications
carried out in relation to this present instrument will bear their respective
effects on the day of their reception. In case that such message include some
kind of term, this latter will begin to be in effect on the day following
confirmation of reception regardless it is an able or natural day.




TWENTY NINTH. CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to be carried out between them derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:




The Client




RAMIRO TREVIZO LEDEZMA

RAMIRO TREVIZO GONZÁLEZ

The Lender




CARLOS ALBERTO MARTÍNEZ URIBE

EDSEL COSÍO BARRAZA







In case it is their will to change contact persons, PARTIES agree in notifying
their counterparts of such a circumstance at least five (5) natural days in
advance of the date in which the persons are changed. Not complying to the
obligation herein described will imply that that the announcements,
notifications or communications sent and delivered to the name of the original
addressees of the PARTY carrying the change of address, will bear full legal
effects in favor of the PARTY that was not notified in all opportunity as of the
date of delivery and for as long as the non compliance subsists.







THIRTIETH. ANNEXES AND TOTALITY OF CONTRACT: PARTIES accept expressly in
obliging themselves in accordance to the terms and conditions established in
this present instrument and adjoining annexes, same that on being signed make up
part of same as if inserted verbatim.




Thus, PARTIES accept that this contract and its annexes contain the totality of
agreements between them regarding its object and leaving without effect as well
as canceling the whole of agreements, reports, negotiations, correspondence,
commitments and communications carried out previously between them either in
writing or verbally.







THIRTY FIRST. MODIFICATIONS: The terms and conditions of this present contract
can only be modified by virtue of the subscription of modifying agreements
between the PARTIES. To such agreements must be added, as annexes an ordinary
copy of this





12




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

instrument and its Annexes vying in all cases to reach a complete interpretation
of the terms and conditions that the PARTIES might have agreed upon.







THIRTY SECOND. INDEPENDENCE OF THE CLAUSES: In case that one of the clauses of
this present instrument is declared invalid by a competent authority, the clause
of them contained in same will remain being valid without them being affected by
the respective resolution in any way whatsoever.




THIRTY THIRD: APPLICABLE LEGISLATION: PARTIES commit themselves to strictly
abide for the execution of the works object of this contract to each and all of
the clauses it integrates and in a complementary manner to the dispositions set
down in the Civil Code of the Federal District.




THIRTY FOURTH. INTERPRETATION AND JURISDICTION: Conflicts that might arise
regarding the interpretation and compliance with this present contract must be
resolved by common agreement by the PARTIES within a time lapse of 30 (thirty)
natural days as of the date in which any of them notifies the other of the
existence of conflicts.




In case the described conciliation is reached , PARTIES submit to the
jurisdiction of the competent court of law of the Mexico City (Federal
District), reason why as of this moment they renounce to the privilege that
might correspond to them by reason of their present or future domiciles or by
any other reason.







BOTH PARTIES IN THE KNOWLEDGE OF THE TERMS AND CONDITIONS OF THIS PRESENT
CONTRACT , SIGN IT IN CONFORMITY IN EACH OF ITS PAGES IN DUPLICATE IN THE CITY
OF MANZANILLO, STATE OF COLIMA, IN THE PRESENCE OF TWO WITNESSES WHO LIKEWISE
SUBSCRIBE IT ON THE THIRD DAY OF MAY OF THE YEAR TWO THOUSAND AND ELEVEN, EACH
PARTY KEEPING A COPY OF THE CONTRACT.







THE CLIENT




AMERICAN METAL MINING,

S.A. DE C. V.,

Represented in this act by:

RAMIRO TREVIZO LEDEZMA

THE LENDER




MACO PBB MÉXICO,

S. A. DE C. V.,

Represented in this act by:

CARLOS ALBERTO MARTÍNEZ URIBE




WITNESSES







Tzetzangari Ibarra Junquera




Elizabeth Rubí Rubio Campos











13




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

Annex I




Equipment, machinery, vehicles and other







4 – MAQ 320H




1 – MAQ D8




1 – 12 X 36 screen with electrostatic equipment




2 – Electromagnetic bins




1 – Backhoe




2 – 4 X 4 Raptors




1 – Weighing machine




4 – ATHD ALLU SIS




1 – MAQ 966




1 – Camp set up




1 – Scraper




_____________________________________________________










(In last page there follows a signed promissory note of payment)


















































14




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.




--------------------------------------------------------------------------------

RATIFICATION OF SIGNATURES







The undersigned, René Manuel Tortolero Santillana, Attorney at Law, title holder
of Notary Public number 4 of this demarcation, verify
and---------------------------------------

Certify

that the signatures written at the bottom of this present contract are authentic
and pertain to Messrs., Ramiro Trevizo Ledezma and Carlos Alberto Martínez Uribe
as they were written in my presence and they stated that such signatures are the
one they use in all of they acts public as
private------------------------------------------------------------------------------------------




I, Public Notary, so certify and give faith thereof, that I know the appearing
parties who in my concept enjoy the civil capacity to contract and to commit
themselves according to law-




Reason was taken in the Certifications Book of this Notary Public in my charge
in the city and port of Manzanillo, State of Colima on the 4th day of the month
of May 2011-------------




I so give
faith---------------------------------------------------------------------------------------------







THE CLIENT




AMERICAN METAL MINING,

S. A. DE C. V.,

Represented in this act by:




RAMIRO TREVIZO LEDEZMA

THE LENDER




MACO PBB MÉXICO

S. A. DE C. V.,

Represented in this act by:




CARLOS ALBERTO MARTÍNEZ URIBE




BEFORE ME




RENÉ MANUEL TORTOLERO SANTILLANA




OFFICE TITLE HOLDER




PUBLIC NOTARY NUMBER 4




MANZANILLO, COLIMA




###





15




RENDERING OF SERVICES CONTRACT SUBSCRIBED BETWEEN AMERICAN METAL MNING, S. A. DE
C: V: AND MACO PBB MEXICO, S. A: DE C: V: ON THE 4TH MAY 2011.


